In an unsworn statement filed in this court on July 5, 1932, it is claimed that there was a failure to include in the record proof supporting the contention in bill of exception No. 5; also that there was in fact a motion for new trial which is not included in the transcript. The unverified statement mentioned is not sufficient ground upon which to base an application for a writ of certiorari to correct the record. The application is also wanting in merit, for the reason that it fails to set out the facts embraced in the document claimed to have been omitted from the transcript.
In the purported corrected transcript filed August 23, 1932, there is copied the motion for new trial, but there is an absence of any evidence accompanying the record supporting the averments of the motion. There is what purports to be a bystander's bill attempting to challenge the correctness of bill of exception No. 5 touching the alleged remarks of *Page 255 
counsel for the state. The only difference between the bystander's bill and that prepared by the court is that in the latter it is stated that there was no exception to the remarks of counsel, while in the bystander's bill the contrary is stated. However, in the court's bill, it is stated that the jury was instructed to disregard the remarks. Considered together, the bills fail to show reversible error.
The motion is overruled.
Overruled.